Per curiam.

The discharge is conclusive as to the facts-stated in. it, except as to those particular acts or frauds expressed in the eleventh section of the statute. The fact now alleged is not one of those mentioned. The plaintiff should have contested this question before the judge, before the discharge was granted : he is nqw too late in his *301objection, and is precluded by his own default, from con-r L v Í . A testing the validity of the discharge on that ground.
Judgment for the defendants.